I concur in the results and in the reasoning, except that I am not prepared at this time to say that the contract made between the bank and Anthon Olsen that the latter should apply for leave to sell the minors' property and apply the proceeds to the bank's indebtedness was void because against public policy. A contract may be void because prohibited by statute or because a necessary condition precedent has not been fulfilled and yet I opine not against public policy unless everything prohibited may be said to be against public policy on the theory that a prohibition expresses by inference that it is public policy not to do the prohibited act. But I hardly believe it could be said to be against public policy to park a car overtime. Public policy, I think, furnishes a guide for the conduct of those subject to sovereignty, action contrary to which is considered injurious to the public good in its larger aspects as affecting the public. It is reflected by its laws, general considerations of public welfare, morality, and ethics, and may or may not be pronounced by a single affirmation or prohibition.
I am not at this time prepared to say that the contract entered into between the bank and Olsen was against public policy and therefore void. I am prepared to say that it was illegal, that is, against law, and that the bank cannot obtain any of its fruits. I am sure that we should be very careful how we use the words "void," "public policy," "jurisdiction," *Page 379 
and the like. While I am not prepared to disagree with that part of the opinion, the result not depending upon it, I choose to reserve judgment in regard thereto. No one can agree to give away another's property for his own benefit without the consent of the other. And any person who knows that he is getting his debt paid from the unauthorized application of another's property or makes a contract with him to aid him in taking steps to accomplish that purpose is doing an illegal act, and may be making a void contract and may be doing something against public policy. But it is enough, at least for this case, that he is doing an illegal act.
I am not so sure that the evidence contains sufficient to infer that the bank consciously knew it was doing a wrong thing in making this contract. True, its officials apparently knew that when the sheep were purchased from Stevens by Anthon Olsen, they were conveyed to Mrs. Olsen to circumvent the forestry regulations because it advanced the money to Mr. Olsen and took a mortgage on the sheep, but the bank may have honestly thought the father all the while owned the equitable interest and that it was simply concurring in going through the forms in order to obtain the father's property to pay his indebtedness. But the results must nevertheless be as worked out in the opinion. Therefore, I concur.